I N THE COURT OF APPEALS OF TENNESSEE

                                     EASTERN SECTI ON                  FILED
                                                                        October 1, 1996

                                                                      Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk
SUSAN RENEE W GHT W LLI AM
                    RI         I        SON, )    C/ A NO. 03A01- 9602- DR- 00073
                                             )
      Pl a i nt i f f - Appe l l a nt ,      )    BLOUNT GENERAL SESSI ONS
                                             )
v.                                           )    HON. W LLI AM R. BREW
                                                         I             ER, J R. ,
                                             )    J UDGE
J OHN HOUSTON W LLI AMI        SON,          )
                                             )    MODI FI ED AND
      De f e nda nt - Appe l l e e .         )    REMANDED




PERRY P. PAI NE, J R. , PAI NE, GARRETT & BRAY, M r yvi l l e , f or
                                                 a
Pl a i nt i f f - Appe l l a nt .

J ERRY G. CUNNI NGHAM KI ZER & BLACK, M r yvi l l e , f or De f e nda n t -
                     ,                 a
Ap p e l l e e .




                                      O P I N I O N




                                                              Fr a nks . J .




               I n t hi s di vor c e a c t i on t he Tr i a l Cour t a wa r de d ?t o

e a c h p a r t y a n a bs ol ut e di vor c e f r om t he ot he r on t he gr ounds

o f i n a ppr opr i a t e ma r i t a l c onduc t . ?   The Cour t a wa r de d t he

c u s t o d y of t he pa r t i e s ’ t wo mi nor c hi l dr e n t o t he mot he r ,

o r d e r e d t he f a t he r t o pa y c hi l d s uppor t ba s e d upon t he

g u i de l i ne s , a nd i n d i vi di ng t he pa r t i e s ’ ma r i t a l e s t a t e
c o n c l ude d t ha t t he i r home wa s a gi f t f r om t he hus ba nd’ s

p a r e n t s t o hi m a l one , a nd t he r e f or e s e pa r a t e pr ope r t y.    Fr o m

t hi s l a t t e r d e t e r mi na t i on, t h e wi f e ha s a ppe a l e d.

                The Tr i a l Cour t f ound:

                The p a r t i e s , a t t he t i me of t he i r ma r r i a ge , l i v e d i n
                a r e s i de nc e t i t l e d t o t he De f e nda nt ’ s f a t he r .  The
                pa r t i e s pa i d no r e nt a nd no pr ope r t y t a xe s on t he
                r e s i de nc e t hr oughout t he i r ma r r i a ge .     Appr oxi ma t e l y
                t wo ( 2) ye a r s a go t he De f e nda nt ’ s f a t he r c a us e d t h e
                r e s i de nc e t o be t i t l e d t o t he pa r t i e s . . . I t i s
                t he p l a i nt i f f ’ s c ont e nt i on t ha t t he r e s i de nc e wa s a
                gi f t t o bot h t he pa r t i e s a nd t he r e f or e a n e qui t a b l e
                di vi s i on of t he r e s i de nc e s houl d be a n e qua l one .
                I t i s t he De f e nda nt ’ s c ont e nt i on t ha t t he r e s i de nc e
                wa s a gi f t onl y t o t he De f e nda nt a nd t ha t t he
                Pl a i nt i f f i s not e nt i t l e d t o a ny s ha r e of t he
                r e s i de nc e .   The Cour t f i nds t ha t t he pr oof on t hi s
                i s s ue pr e ponde r a t e s i n f a vor of t he De f e nda nt .

                W c onc l ude t he e vi de nc e pr e ponde r a t e s a ga i ns t t h i s
                 e

f i nd i ng o f f a c t .   T. R. A. P. Rul e 13( d) .

                The hus ba nd’ s pa r e nt s , by wa r r a nt y de e d, de e de d t h e

p r o p e r t y t o t he hus ba nd a nd wi f e a s t e na nt s by t he e nt i r e t y ,

t h e d e e d r e c i t i ng t he s t a nda r d c ons i de r a t i on of $1. 00 a nd

o t h e r good a nd va l ua bl e c ons i de r a t i on.       The hus ba nd’ s f a t he r

t e s t i f i e d t ha t h e pl a c e d t he wi f e ’ s na me on t he de e d ?a s a

ma t t e r of c onve ni e nc e ?, e xpl a i ni ng t he pur pos e wa s t o e na bl e

t h e p a r t i e s t o bor r ow mone y a nd f or i ns ur a nc e pur pos e s , a nd

f u r t h e r e xpl a i ne d t ha t he di dn’ t wa nt he r t o ha ve a ny of t he

p r o p e r t y be c a us e of ?t he wa y s he done , t he l i f e s he l i ve d?,

wh i c h he s a i d h e be c a me a wa r e of a f t e r he de e de d t he pr ope r t y .

                The r e c or d e s t a bl i s he s t ha t whi l e t he pa r t i e s di d

n o t p a y a ny moni e s f or t he pr ope r t y or pa y t a xe s , t he y ha ve

e x p e n d e d moni e s i mpr ovi ng t he pr ope r t y.       T. C. A. §36- 4- 121

d e f i n e s ?ma r i t a l pr ope r t y? a s ?a l l r e a l a nd pe r s ona l pr ope r t y ,

b o t h t a ngi bl e a nd i nt a ngi bl e , a c qui r e d by e i t he r or bot h


                                               2
s p o u s e s dur i ng t he c our s e of t he ma r r i a ge . . . ? ( 1) ( A) .

Se p a r a t e pr ope r t y i s de f i ne d i n pe r t i ne nt pa r t a s ?pr ope r t y

a c q u i r e d by a s pous e a t a ny t i me by gi f t , be que s t , de vi s e , o r

d e s c e nt ? ( 2) ( D) .

                 The a c qui s i t i o n of t hi s pr ope r t y wa s by gi f t .

Ho we v e r , t h e g i f t wa s t o ?bot h s pous e s dur i ng t he c our s e of

t h e ma r r i a ge ?.       Unl e s s a de e d i s a mbi guous , t he i nt e nt i on of

t h e g r a nt or i s t o be de t e r mi ne d f r om t he f our c or ne r s of hi s

d e e d, Be nne t t v . Langham, 214 Te nn. 674, 383 S. W 2d 16 ( 196 4 ) .
                                                         .

Th e r e c or d e s t a bl i s he s n o ba s i s t o c ons t r ue t he de e d a s i t s

c l e a r t e r ms e s t a bl i s h a c onve ya nc e of t he home t o bot h

pa r t i e s .   Ta ki ng i nt o a c c ount r e l e va nt c i r c ums t na c e s s e t f or t h

i n T. C. A. §36- 4- 121, C1- 10, we f i nd t ha t a s a ma t t e r of

e q u i t y , t hi s ma r i t a l pr o pe r t y s houl d be e qua l l y di vi de d

b e t we e n t he pa r t i e s .     I f t he pa r t i e s c a nnot ot he r wi s e a gr e e ,

t h e p r ope r t y wi l l be s ol d a nd t he pr oc e e ds wi l l be di vi de d

b e t we e n t he pa r t i e s .

                 W r e ma nd t o t he Tr i a l Cour t t o e nt e r a n or de r
                  e

mo d i f y i ng t he j udgme nt i n a c c or da nc e wi t h t hi s opi ni on.            Th e

c os t s of t he a ppe a l a r e a s s e s s e d t o a ppe l l e e .




                                                ________________________
                                                He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ __________________ ____

                                                  3
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ __________________ ___
Ch a r l e s D. Sus a no, J r . , J .




                  IN THE COURT OF APPEALS OF TENNESSEE



SUSAN RENEE WRIGHT WILLIAMSON,)             C/A NO. 03A01-9602-DR-00073
                              )             BLOUNT CO. GENERAL SESSIONS
COURT
          Plaintiff-Appellant,)
                              )
                              )
                              )
                                                         FILED
v.                            )
                              )                           October 1, 1996
                              )
                              )                          Cecil Crowson, Jr.
                              )                          Appellate C ourt Clerk
JOHN HOUSTON WILLIAMSON,      )
                              )             HONORABLE WILLIAM R. BREWER,
JR.,
          Defendant-Appellee. )             JUDGE




                          CONCURRING OPINION


             I agree wholeheartedly with Judge Franks’ opinion.

I concur that the evidence preponderates against the trial


                                        4
court’s determination that the deed in this case “was a gift

only to the [husband].”   On the contrary, the evidence clearly

preponderates in favor of a finding that the conveyance was a

gift to both parties.   Furthermore, it seems clear to me that

the deeded property is marital property.   I believe it is

equitable in this case to divide this property equally.    I

write separately to explain why I do not believe this gift is

a “gift” as defined in T.C.A. § 36-4-121(b)(2)(D) but rather

marital property under T.C.A. § 36-4-121(b)(1)(A).

          It seems to me that once it is determined that this

is a joint gift to the parties, one must go further and ask

this question: does this conveyance, being a warranty deed

creating a tenancy by the entirety, represent a gift to each

spouse of an undivided fifty percent interest in real property

and should those interests be considered separate property

under T.C.A. § 36-4-121(b)(2)(D); or should the property

conveyed be treated as marital property under T.C.A. § 36-4-

121(b)(1)(A)?

          In this case, we have found that this asset should

be divided equally so the result here would be the same

regardless of how the above question is answered; however, in

some cases, the answer to this question would be critical.

For example, this would be true in those cases where the court

determines that the marital estate should be divided in an

unequal manner.

          Turning to the question posed above, it must be

recognized that this conveyance to husband and wife does not

create an undivided fifty percent interest in each party as

would be the case with property held as tenants in common.     In

the instant case, the deed creates a tenancy by the entirety,

a joint interest with right of survivorship--an expectancy.


                               5
Generally speaking, this latter concept is at odds with the

general concept of separate property, i.e., property owned

unconditionally by one party.    This militates against a

finding that the subject property interests are separate

property.

            Since this was a gift, does this fact mandate the

conclusion that the respective interests of the parties are

interests that fall within the ambit of the “gift” section of

the separate property definition at T.C.A. § 36-4-

121(b)(2)(D)?    I think not.   In fact, I believe a gift made

jointly to a married couple clearly falls without, rather than

within, the definition of separate property set forth at

T.C.A. § 36-4-121(b)(2)(D), i.e., “[p]roperty acquired by a

spouse at any time by gift, bequest, devise or descent.”

(Emphasis added).    I believe the sole type of gift referred to

in T.C.A. § 36-4-121(b)(2)(D) is a gift to an individual

spouse.     Since the gift in this case is a gift to husband and

wife jointly, I do not find that it falls within the

definition of separate property.     Inasmuch as the property

came to the parties through a joint conveyance during their

marriage, I agree with Judge Franks that it is properly

classified as property “acquired by . . . both spouses during

the course of the marriage,” and hence marital property under

T.C.A. § 36-4-121(b)(1)(A).




__________________________________
                              Charles D. Susano, Jr., J.




                                 6